Exhibit LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended December31, 2008 INDEX Financial Information Page Number Unaudited Pro Forma Condensed Consolidated Statement of Operations 2 Notes to Unaudited Pro Forma Condensed Consolidated Statement of Operations 3 1 Table of Contents LINN ENERGY, LLC UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Year Ended December31, 2008 Linn Energy Historical Acquired Assets Historical Pro Forma Adjustments Linn Energy Pro Forma (in thousands, except per unit amounts) Revenues and other: Oil, gas and natural gas liquid sales $ 755,644 $ 9,273 $ — $ 764,917 Gain on oil and gas derivatives 662,782 — — 662,782 Gas marketing revenues 12,846 — — 12,846 Other revenues 3,759 — — 3,759 1,435,031 9,273 — 1,444,304 Expenses: Lease operating expenses 115,402 3,308 — 118,710 Transportation expenses 17,597 — — 17,597 Gas marketing expenses 11,070 — — 11,070 General and administrative expenses 77,391 — — 77,391 Exploration costs 7,603 — — 7,603 Bad debt expenses 1,436 — — 1,436 Depreciation, depletion and amortization 194,093 — 1,304 a 195,422 25 b Impairment of goodwill and long-lived assets 50,505 — — 50,505 Taxes, other than income taxes 61,435 — — 61,435 (Gain) loss on sale of assets, net (98,763 ) — — (98,763 ) 437,769 3,308 1,329 442,406 Other income and (expenses), net (168,893 ) — (3,267 ) c (172,523 ) (363 ) d Income from continuing operations before income taxes 828,369 5,965 (4,959 ) 829,375 Income tax expense (2,712 ) — — e (2,712 ) Income from continuing operations 825,657 5,965 (4,959 ) 826,663 Discontinued operations: Gain on sale of assets, net of taxes 159,045 — — 159,045 Income from discontinued operations, net of taxes 14,914 — — 14,914 Net income from discontinued operations 173,959 — — 173,959 Net income $ 999,616 $ 5,965 $ (4,959 ) $ 1,000,622 Net income per unit – continuing operations: Units – basic $ 7.23 $ 7.24 Units – diluted $ 7.23 $ 7.24 Net income per unit – discontinued operations: Units – basic $ 1.53 $ 1.53 Units – diluted $ 1.52 $ 1.52 Net income per unit: Units – basic $ 8.76 $ 8.77 Units – diluted $ 8.75 $ 8.76 Weighted average units outstanding: Units – basic 114,140 114,140 Units – diluted 114,256 114,256 The accompanying notes are an integral part of this unaudited pro forma condensed consolidated statement of operations. 2 Table of Contents LINN ENERGY, LLC NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS 1. Basis of Presentation Linn Energy, LLC (“Linn Energy” or the “Company”) completed the acquisition of oil and gas properties from Lamamco Drilling Company (“Lamamco”) on January31, The unaudited pro forma condensed consolidated statement of operations for the year ended December31, 2008 is derived from: · the historical consolidated financial statements of Linn Energy; and · the historical statements of revenues and direct operating expenses of the assets acquired from Lamamco. The unaudited pro forma condensed consolidated statement of operations gives effect to the acquisition as if the transaction had occurred on January1, 2008.The transaction and the related adjustments are described in the accompanying notes.In the opinion of Company management, all adjustments have been made that are necessary to present fairly, in accordance with RegulationS-X, the pro forma condensed consolidated financial statement. The unaudited pro forma condensed consolidated statement of operations is presented for illustrative purposes only, and does not purport to be indicative of the results of operations that would actually have occurred if the transactions described had occurred as presented in such statement or that may be obtained in the future.In addition, future results may vary significantly from the results reflected in such statement due to factors described in “Risk Factors” included in the Company’s Annual Report on Form10-K for the year ended December31, 2007 and elsewhere in the Company’s reports and filings with the Securities and Exchange Commission (“SEC”). The following unaudited pro forma condensed consolidated statement of operations should be read in conjunction with the historical consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form10-K for the year ended December31, 2008. 2. Acquisition Date The acquisition was completed on January31, 2008 for a contract price of $552.2 million. 3. Purchase Price Allocation The following table presents the purchase accounting (in thousands): Cash $ 537,253 Estimated transaction costs 966 538,219 Fair value of liabilities assumed 4,029 Total purchase price $ 542,248 3 Table of Contents LINN ENERGY, LLC NOTES TO UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS - Continued The following table presents allocation of the purchase price for the acquisition, based on estimates of fair value (in thousands): Current assets $ 1,811 Oil and gas properties 538,328 Other property and equipment 2,109 $ 542,248 The purchase price and purchase price allocation above are based on reserve reports, published market prices and estimates by management.The most significant assumptions are related to the estimated fair values assigned to proved oil and gas properties.To estimate the fair values of these properties, the Company utilized estimates of oil and gas reserves.The Company estimated future prices to apply to the estimated reserve quantities acquired, and estimated future operating and development costs to arrive at estimates of future net revenues.The Company also reviewed comparable purchases and sales of oil and gas properties within the same regions. 4. Pro Forma Adjustments The Company’s historical results of operations include the results of the assets acquired from Lamamco effective January31, 2008.The pro forma statement of operations includes adjustments to reflect the acquisition as if it had occurred on January1, 2008.The unaudited pro forma condensed consolidated financial statement has been adjusted to: a. record incremental depreciation, depletion and amortization expense, using the units-of-production method, related to acquired oil and gas properties, and depreciation over estimated useful lives from three to 20 years using the straight-line method for acquired property, plant and equipment b. record accretion expense related to asset retirement obligation on oil and gas properties acquired c. record interest expense associated with debt of approximately $533.7 million incurred to fund the purchase price; the assumed interest rate was 7.35%; a 1/8 percentage change in the assumed interest rate would result in an adjustment of $56,000 to pro forma net income d. record incremental amortization of deferred financing fees associated with credit facilities entered into to fund the acquisition e. The Company and its subsidiaries that own interests in pipelines, gas plants and oil and gas properties are treated as a partnership for federal and state income tax purposes.Accordingly, no recognition has been given to federal and state income taxes in the accompanying unaudited pro forma condensed consolidated financial statement. 4
